Exhibit 10.12
EXECUTION VERSION
(WELLS FARGO LOGO) [w83072k1w8307203.gif]
Wells Fargo Bank, National Association
375 Park Avenue, NY 4073
New York, NY 10152
Telephone: 212-214-6101
Facsimile: 212-214-5913
June 14, 2011

To:   Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention: Treasurer
Telephone No.: (609) 275-0500
Facsimile No.: (609) 750-4264

Re:   Additional Call Option Transaction

     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between
Wells Fargo Bank, National Association (“Dealer”) and Integra LifeSciences
Holdings Corporation (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein are based on terms that are defined in the Offering
Memorandum dated June 9, 2011 (the “Offering Memorandum”) relating to the 1.625%
Convertible Senior Notes due 2016 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 230,000,000 pursuant to an Indenture to be dated June 15, 2011
between Counterparty and Wells Fargo Bank, National Association, as trustee (the
“Indenture”). In the event of any inconsistency between the terms defined in the
Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern. The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture that are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties based on the draft of the Indenture
so reviewed. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the

 



--------------------------------------------------------------------------------



 



laws of the State of New York as the governing law (without reference to choice
of law doctrine); (ii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to both parties, provided that
(a) the phrase “or becoming capable at such time of being declared” shall be
deleted from clause (1) of such Section 5(a)(vi); (b) the following language
shall be added to the end thereof: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”; (c)
“Specified Indebtedness” will have the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business; and (d)
“Threshold Amount” means in relation to Dealer, three percent (3%) of
shareholders’ equity of Wells Fargo & Company (the “Dealer Parent”) and in
relation to Counterparty, USD 25 million.)) on the Trade Date. In the event of
any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
General Terms.
   
 
   
Trade Date:
  June 14, 2011
 
   
Effective Date:
  The third Exchange Business Day immediately prior to the Premium Payment Date
 
   
Option Style:
  “Modified American”, as described under “Procedures for Exercise” below
 
   
Option Type:
  Call
 
   
Buyer:
  Counterparty
 
   
Seller:
  Dealer
 
   
Shares:
  The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “IART”).
 
   
Number of Options:
  30,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.
 
   
Applicable Percentage:
  20% 
 
   
Option Entitlement:
  A number equal to the product of the Applicable Percentage and 17.4092.
 
   
Strike Price:
  USD 57.441 
 
   
Premium:
  USD 1,119,000 
 
   
Premium Payment Date:
  June 15, 2011
 
   
Exchange:
  The NASDAQ Global Select Market
 
   
Related Exchange(s):
  All Exchanges
 
   
Excluded Provisions:
  Section 14.03 and Section 14.04(g) of the Indenture.

2



--------------------------------------------------------------------------------



 



     
Procedures for Exercise.
   
 
   
Conversion Date:
  With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Sections 14.02(b) and (c) of the Indenture.
 
   
Free Convertibility Date:
  June 15, 2016
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Date:
  December 15, 2016, subject to earlier exercise.
 
   
Multiple Exercise:
  Applicable, as described under “Automatic Exercise” below.
 
   
Automatic Exercise:
  Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date, a number of Options equal to (i) the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated June 9, 2011 between Dealer and Counterparty (the “Base
Call Option Confirmation”) shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed to be exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.
 
   
 
  Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before (i) 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Options being exercised or (ii) 5:00 p.m.
(New York City time) on the fifth Scheduled Valid Day immediately following the
scheduled first day of the Settlement Averaging Period for the Options being
exercised (in which case the Calculation Agent will determine the adjustment to
be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction in a commercially reasonable manner as appropriate
to reflect the additional costs (including, but not limited to, hedging
mismatches and market losses) and reasonable expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) due to such notification occurring after the time specified in the
immediately preceding clause (i)) of (w) the

3



--------------------------------------------------------------------------------



 



     
 
  number of such Options (without regard to any adjustments by the Calculation
Agent in accordance with the immediately preceding clause (ii)) and (x) the
scheduled first day of the Settlement Averaging Period and the scheduled
Settlement Date, (y) the Relevant Settlement Method for such Options, and (z) if
the Relevant Settlement Method for such Options is not Net Share Settlement (as
defined below), the percentage of each Share issuable upon conversion in excess
of the principal portion of the Convertible Notes being converted that will be
paid in cash (the “Cash Percentage”), and such notice shall also include the
information, representations, acknowledgements and agreements required pursuant
to “Settlement Method Election Conditions” below; provided that in respect of
any Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given on or prior to
the second Scheduled Valid Day immediately preceding the Expiration Date and
need only specify the information required in clause (w) above, and (B) if the
Relevant Settlement Method for such Options is not Net Share Settlement, Dealer
shall have received a separate notice (the “Notice of Final Settlement Method”)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on or prior to the Free Convertibility Date specifying the information required
in clauses (y) and (z) above, as well as the information, representations,
acknowledgements and agreements required pursuant to “Settlement Method Election
Conditions” below.
 
   
Valuation Time:
  The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:
 
   
 
  “‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m., New York
City time, on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options, contracts or future contracts relating to the Shares.”
 
   
Settlement Terms.
   
 
   
Settlement Method:
  For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such

4



--------------------------------------------------------------------------------



 



     
 
  Option is not Net Share Settlement, then the Settlement Method for such Option
shall be such Relevant Settlement Method, but only if the Settlement Method
Election Conditions have been satisfied and Counterparty shall have notified
Dealer of the Relevant Settlement Method in the Notice of Exercise or Notice of
Final Settlement Method, as applicable, for such Option.
 
   
Relevant Settlement Method:
  In respect of any Option, subject to the Settlement Method Election
Conditions:
 
   
 
  (i) if Counterparty has not specified a Cash Percentage or has specified a
Cash Percentage of 0% in respect of settling its conversion obligations in
respect of the related Convertible Note pursuant to Section 14.02(a)(i) of the
Indenture, then, in either case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;
 
   
 
  (ii) if Counterparty has specified a Cash Percentage of between 0% and 100% in
respect of settling its conversion obligations in respect of the related
Convertible Note pursuant to Section 14.02(a)(i) of the Indenture, then the
Relevant Settlement Method for such Option shall be Combination Settlement; and
 
   
 
  (iii) if Counterparty has specified a Cash Percentage of 100% in respect of
settling its conversion obligations in respect of the related Convertible Note
pursuant to Section 14.02(a)(i) of the Indenture, then the Relevant Settlement
Method for such Option shall be Cash Settlement.
 
   
Settlement Method Election Conditions:
  For any Relevant Settlement Method other than Net Share Settlement, such
Relevant Settlement Method shall apply to an Option only if the Notice of
Exercise or Notice of Final Settlement Method for such Option, as applicable,
contains:
 
   
 
 
(i)   a representation that, on the date of such Notice of Exercise or Notice of
Final Settlement Method, as applicable, Counterparty is not in possession of any
material non-public information with respect to Counterparty or the Shares;
 
   
 
 
(ii)   a representation that Counterparty is electing the settlement method for
the related Convertible Note and such Relevant Settlement Method in good faith
and not as part of a plan or scheme to evade the prohibitions of Rule 10b-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
 
   
 
 
(iii)  a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;

5



--------------------------------------------------------------------------------



 



     
 
 
(iv)   a representation that Counterparty is not electing the settlement method
for the related Convertible Note and such Relevant Settlement Method to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares); and
 
   
 
 
(v)   an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.
 
   
Net Share Settlement:
  If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) the Daily Option Value for such
Valid Day, divided by (ii) the Relevant Price on such Valid Day, divided by
(iii) the number of Valid Days in the Settlement Averaging Period.
 
   
 
  Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.
 
   
Combination Settlement:
  If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:
 
   
 
 
(i)   cash in an amount equal to the sum, for each Valid Day during the
Settlement Averaging Period for such Option, of (i) the Daily Option Value for
such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period, multiplied by (iii) the Cash Percentage; and
 
   
 
 
(ii)   a number of Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of (i) the Daily Option Value for such Valid Day, divided by (ii) the
Relevant Price on such Valid Day, divided by (iii) the number of

6



--------------------------------------------------------------------------------



 



     
 
 
      Valid Days in the Settlement Averaging Period, multiplied by (iv) (A) 100%
minus (B) the Cash Percentage.
 
   
 
  Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.
 
   
Cash Settlement:
  If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash equal to the sum, for each Valid Day during the Settlement Averaging Period
for such Option, of (i) the Daily Option Value for such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period.
 
   
Daily Option Value:
  For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.
 
   
Valid Day:
  A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.
 
   
Scheduled Valid Day:
  A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.
 
   
Business Day:
  Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.
 
   
Relevant Price:
  For each of the 50 consecutive Valid Days during the applicable Settlement
Averaging Period, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “IART <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled clos of trading of the
primary trading session on such Valid Day

7



--------------------------------------------------------------------------------



 



     
 
  (or if such volume-weighted average price is unavailable, the market value of
one Share on such Valid Day determined, using a volume-weighted average method,
by the Calculation Agent). The Relevant Price shall be determined without regard
to after hours trading or any other trading outside of the regular trading
session trading hours.
 
   
Settlement Averaging Period:
  For any Option and regardless of the Settlement Method applicable to such
Option:
 
   
 
 
(i)    if the relevant Conversion Date occurs prior to the Free Convertibility
Date, the 50 consecutive Valid-Day period beginning on, and including, the
second Valid Day after such Conversion Date; and
 
   
 
 
(ii)   if the relevant Conversion Date occurs on or following the Free
Convertibility Date, the 50 consecutive Valid Days beginning on, and including,
the 52nd Scheduled Valid Day immediately preceding the Expiration Date.
 
   
Settlement Date:
  For any Option, the date Shares and/or cash are delivered with respect to the
Convertible Note related to such Option pursuant to Section 14.02(a) of the
Indenture; provided that the Settlement Date will not be prior to the later of
(i) the third Business Day immediately following the final Valid Day of the
Settlement Averaging Period for such Option and (ii) the Exchange Business Day
immediately following the date Counterparty provides written notice to Dealer of
such date of delivery under the Indenture prior to 4:00 PM, New York City time.
 
   
Settlement Currency:
  USD
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 (as modified below) of
the Equity Definitions will be applicable as if Physical Settlement were
applicable.
 
   
Representation and Agreement:
  Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.    Additional Terms applicable to the Transaction.

     
Adjustments applicable to the Transaction:
   
 
   
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an

8



--------------------------------------------------------------------------------



 



     
 
  occurrence of any event or condition, as set forth in any Dilution Adjustment
Provision, that would result in an adjustment to the Conversion Rate (as defined
in the Indenture) of the Convertible Notes.
 
   
Method of Adjustment:
  Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction;
provided that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event.
 
   
Dilution Adjustment Provisions:
  Section 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.
 
   
Extraordinary Events applicable to the Transaction:
   
 
   
Merger Events:
  Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.
 
   
Tender Offers:
  Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.
 
   
Consequence of Merger Events / Tender Offers:
  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction

9



--------------------------------------------------------------------------------



 



     
 
  following such Merger Event or Tender Offer, will not be a corporation or will
not be the Issuer following such Merger Event or Tender Offer, then Cancellation
and Payment (Calculation Agent Determination) shall apply.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)” and
(ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions.”
 
   
Failure to Deliver:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Increased Cost of Hedging:
  Applicable
 
   
Hedging Party:
  For all applicable Additional Disruption Events, Dealer.
 
   
Determining Party:
  For all applicable Extraordinary Events, Dealer.
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
4.    Calculation Agent.
  Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable

10



--------------------------------------------------------------------------------



 



     
 
  detail the basis for such calculation, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such calculation.

5.   Account Details.

  (a)   Account for payments to Counterparty:         Bank Name: Wells Fargo
Bank
ABA #: 121000248
Beneficiary: First Clearing, LLC
Account #: 4122023377
FFC Account Name: Integra LifeSciences Holdings Corp
FFC Account Number: 8595-0713         Account for delivery of Shares to
Counterparty:         American Stock Transfer & Trust Co LLC
Transfer Agent # 2941
Account # 10249     (b)   Account for payments to Dealer:         Bank: Wells
Fargo Bank, N.A.
ABA#: 121-000-248
Internal acct no.: 01020300064228
A/C name: WFB Equity Derivatives         Account for delivery of Shares from
Dealer:         DTC Number: 2072
Agent ID: 52196
Institution ID: 52196

6.   Offices.

  (a)   The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.     (b)   The Office of Dealer for the
Transaction is:         Wells Fargo Bank, National Association
375 Park Avenue
New York, NY 10152

7.   Notices.

  (a)   Address for notices or communications to Counterparty:         Integra
LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention:           Treasurer
Telephone No.:   (609) 275-0500
Facsimile No.:     (609) 750-4264

11



--------------------------------------------------------------------------------



 



    (b)   Address for notices or communications to Dealer:

Wells Fargo Securities, LLC
Structured Derivatives Documentation Unit
375 Park Avenue
New York, NY 10152
Telephone: 212-214-6101
Facsimile: 212-214-5913
Email: sds@wachovia.com
With a copy to:
Mark Kohn or Head Trader
Telephone: 212-214-6089
Facsimile: 212-214-8914

8.   Representations and Warranties of Counterparty.

    Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
June 9, 2011, between Counterparty and the representatives of the Initial
Purchasers party thereto (the “Representatives”), is true and correct and is
hereby deemed to be repeated to Dealer as if set forth herein; provided that no
such representation or warranty, other than the representations and warranties
set forth in Sections 3(a), (b), (d) and (e) of the Purchase Agreement, may be
the basis of an Event of Default under Section 5(a)(iv) of the Agreement.
Counterparty hereby further represents and warrants to Dealer on the date hereof
and on and as of the Premium Payment Date that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (b)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Counterparty of this Confirmation, except such as
have been obtained or made and such as may be required under the Securities Act
or state securities laws.     (d)   Counterparty is not and will not be required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.     (e)   Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(12)(C) of the Commodity Exchange Act).

12



--------------------------------------------------------------------------------



 



  (f)   Each of Counterparty and its officers and directors is not, on the date
hereof, in possession of any material non-public information with respect to
Counterparty or the Shares.

9.   Other Provisions.

  (a)   Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.     (b)   Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares or consummates or otherwise
executes or engages in any transaction or event (a “Conversion Rate Adjustment
Event”) that would lead to an increase in the Conversion Rate (as such term is
defined in the Indenture), promptly give Dealer a written notice of such
repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) on such
day if following such repurchase or Conversion Rate Adjustment Event, the number
of outstanding Shares as determined on such day is (i) less than 24,264,547 (in
the case of the first such notice) or (ii) thereafter more than 3,192,382 less
than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, that an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

13



--------------------------------------------------------------------------------



 



  (c)   Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.    
(d)   No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.  
  (e)   Transfer or Assignment.

  (i)   Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including, but not limited to, the following conditions:

  (A)   With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;     (B)   Any
Transfer Options shall only be transferred or assigned to a third party that is
a United States person (as defined in the Internal Revenue Code of 1986, as
amended);     (C)   Such transfer or assignment shall be effected on terms,
including any reasonable undertakings by such third party (including, but not
limited to, an undertaking with respect to compliance with applicable securities
laws in a manner that, in the reasonable judgment of Dealer, will not expose
Dealer to material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;     (D)   Dealer will not, as a result of
such transfer and assignment, be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than an amount
that Dealer would have been required to pay to Counterparty in the absence of
such transfer and assignment;     (E)   An Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer and
assignment;     (F)   Without limiting the generality of clause (B),
Counterparty shall cause the transferee to make such Payee Tax Representations
and to provide such tax documentation as may be reasonably requested by Dealer
to permit Dealer to determine that results described in clauses (D) and (E) will
not occur upon or after such transfer and assignment; and     (G)   Counterparty
shall be responsible for all reasonable costs and expenses, including reasonable
counsel fees, incurred by Dealer in connection with such transfer or assignment.

  (ii)   Dealer may not, without Counterparty’s consent, transfer or assign all
or any part of its rights or obligations under the Transaction except to any
affiliate of Dealer (A) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than Dealer’s credit
rating at the time of such transfer or assignment, or (B) whose

14



--------------------------------------------------------------------------------



 



      obligations hereunder will be guaranteed, pursuant to the terms of a
customary guarantee in a form used by Dealer generally for similar transactions,
by Dealer or the Dealer Parent. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(k) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding. The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
(except for any filings of Schedule 13D or Schedule 13G under the Exchange Act
or any other filing obligations applicable as of the date hereof) or other
requirements (including obtaining prior approval from any person or entity) of a
Dealer Person, or could result in an adverse effect on a Dealer Person, under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion, minus (B) 1% of the number of Shares outstanding.     (iii)  
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

  (f)   Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer

15



--------------------------------------------------------------------------------



 



      reasonably determines that it would not be advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
the Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

  (i)   in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;     (ii)   the aggregate number of Shares that Dealer will
deliver to Counterparty hereunder on all such Staggered Settlement Dates will
equal the number of Shares that Dealer would otherwise be required to deliver on
such Nominal Settlement Date; and     (iii)   if the Net Share Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms will apply on each Staggered Settlement Date, except that the
Net Shares will be allocated among such Staggered Settlement Dates as specified
by Dealer in the notice referred to in clause (i) above.

  (g)   Terms Relating to Wells Fargo Securities, LLC (the “Agent”).

  (i)   The Agent is registered as a broker-dealer with the U.S. Securities and
Exchange Commission and the Financial Industry Regulatory Authority, is acting
hereunder for and on behalf of Dealer solely in its capacity as agent for Dealer
pursuant to instructions from Dealer, and is not and will not be acting as the
Counterparty’s agent, broker, advisor or fiduciary in any respect under or in
connection with the Transaction.     (ii)   In addition to acting as Dealer’s
agent in executing the Transaction, the Agent is authorized from time to time to
give written payment and/or delivery instructions to Counterparty directing it
to make its payments and/or deliveries under the Transaction to an account of
the Agent for remittance to the Dealer (or its designee), and for that purpose
any such payment or delivery by Counterparty to the Agent shall be treated as a
payment or delivery to the Dealer.     (iii)   Except as otherwise provided
herein, any and all notices, demands, or communications of any kind transmitted
in writing by either Dealer or Counterparty under or in connection with the
Transaction will be transmitted exclusively by such party to the other party
through the Agent at the following address:

Wells Fargo Securities, LLC
201 South College Street, 6th Floor
Charlotte, NC 28288-0601
Facsimile No.: (704) 383-8425
Telephone No.: (704) 715-8086
Attention: Equity Derivatives

  (iv)   The Agent shall have no responsibility or liability to the Dealer or
Counterparty for or arising from (i) any failure by either Dealer or
Counterparty to perform any of their respective obligations under or in
connection with the Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Dealer or Counterparty under or in connection with the Transaction. Each of
Dealer and Counterparty agrees to proceed solely against the other to collect or
enforce any such obligations, and the Agent shall have no liability in respect
of the Transaction except for its gross negligence or willful misconduct in
performing its duties as the agent of Dealer.

16



--------------------------------------------------------------------------------



 



  (v)   Upon written request, the Agent will furnish to Dealer and Counterparty
the date and time of the execution of the Transaction and a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction.

  (h)   Additional Termination Events.

  (i)   Notwithstanding anything to the contrary in this Confirmation if (i) an
event of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture or (ii)
Counterparty gives Dealer the notice required pursuant to the last sentence of
this paragraph, then such occurrence or the giving of such notice, as
applicable, shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event, (A)
Counterparty shall be deemed to be the sole Affected Party, (B) the Transaction
shall be the sole Affected Transaction and (C) Dealer shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement (which Early Termination Date shall correspond in the case of a
Repurchase Event (as defined below), if applicable, to a payment date under
Section 6(d)(ii) of the Agreement occurring within a commercially reasonable
period of time (as determined by Dealer in a commercially reasonable manner in
consultation with counsel with regard to legal, regulatory or commercial issues
arising in connection with any related hedging or hedge unwind activities) after
the date of payment with respect to the Convertible Notes, if applicable, for
such Repurchase Event) and determine the amount payable pursuant to Section 6(e)
of the Agreement; provided that in the case of a Repurchase Event, the
Transaction shall be subject to termination only in respect of a number of
Options (the “Affected Number of Options”), equal to the lesser of (A) the
number of Convertible Notes that cease to be outstanding in connection with or
as a result of such Repurchase Event, as the case may be, minus the “Affected
Number of Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Repurchase Event, as the case may be (and, for the purposes
of determining whether any Options under this Confirmation or under the Base
Call Option Confirmation will be among the Affected Number of Options hereunder
or among the “Affected Number of Options” under, and as defined in, the Base
Call Option Confirmation, the Affected Number of Options shall be allocated
first to the Base Call Option Confirmation until all Options thereunder are
exercised or terminated), and (B) the number of Options then outstanding. For
the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement in connection with a
Repurchase Event, the Calculation Agent shall assume that the Convertible Notes
subject to such Repurchase Event shall not have been repurchased and remain
outstanding. Counterparty shall notify Dealer promptly following the occurrence
of any Repurchase Event; provided that Counterparty agrees to initiate a
Repurchase Event only if Counterparty represents to Dealer at the time it takes
action to so initiate such Repurchase Event that it is not in possession of any
material nonpublic information with respect to Counterparty or the Shares.      
  “Repurchase Event” means that (i) any Convertible Notes are repurchased
(whether in connection with or as a result of a fundamental change, howsoever
defined, a tender offer or similar transaction or for any other reason) by
Counterparty, (ii) any Convertible Notes are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty (howsoever
described), (iii) any principal of any of the Convertible Notes is repaid prior
to the final maturity date of the Convertible Notes (whether following
acceleration of the Convertible Notes or otherwise), or (iv) any Convertible
Notes are exchanged by or for the benefit of the holders thereof for any other
securities of Counterparty (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction. For the avoidance of
doubt, any conversion of Convertible Notes pursuant to the terms of the
Indenture shall not constitute a Repurchase Event.     (ii)   Notwithstanding
anything to the contrary in this Confirmation, the receipt by Dealer from
Counterparty, within the applicable time period set forth under “Notice of
Exercise”

17



--------------------------------------------------------------------------------



 



      above, of any Notice of Exercise in respect of Options that relate to
Convertible Notes as to which additional Shares would be added to the Conversion
Rate pursuant to Section 14.03 of the Indenture in connection with a “Make-Whole
Fundamental Change” (as defined in the Indenture) shall constitute an Additional
Termination Event as provided in this Section 9(h)(ii). Upon receipt of any such
Notice of Exercise, Dealer shall designate an Exchange Business Day following
such Additional Termination Event (which Exchange Business Day shall in no event
be earlier than the related settlement date for such Convertible Notes) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Make-Whole Conversion Options”) equal
to the lesser of (A) the number of such Options specified in such Notice of
Exercise minus the number of “Make-Whole Conversion Options” (as defined in the
Base Call Option Confirmation), if any, that relate to such Convertible Notes
and (B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Make-Whole Conversion Options. Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Make-Whole Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any adjustments to the Option Entitlement that result from corresponding
adjustments to the Conversion Rate pursuant to Section 14.03 of the Indenture);
provided that the amount of cash deliverable in respect of such early
termination by Dealer to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (I) (1) the number of
Make-Whole Conversion Options multiplied by (2) the Conversion Rate (after
taking into account any applicable adjustments to the Conversion Rate pursuant
to Section 14.03 of the Indenture) multiplied by (3) a price per Share
determined by the Calculation Agent over (II) the aggregate principal amount of
such Convertible Notes, as determined by the Calculation Agent in a commercially
reasonable manner.

  (i)   Amendments to Equity Definitions.

  (i)   Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”     (ii)   Section 12.9(b)(i) of the Equity Definitions is hereby
amended by (1) replacing “either party may elect” with “Dealer may elect” and
(2) replacing “notice to the other party” with “notice to Counterparty” in the
first sentence of such section.

  (j)   No Set-off. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.     (k)   Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events. If in respect of the
Transaction, an amount is payable by Dealer to Counterparty (i) pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions or (ii) pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Obligation”),
Counterparty may request Dealer to satisfy the Payment Obligation by the Share
Termination Alternative (as defined below) (except that Counterparty shall not
have the right to make such an election in the event of (I) a Nationalization,
Insolvency, Merger Event or Tender Offer, in each case, in which the
consideration to be paid to holders of Shares consists solely of cash, (II) a
Merger Event or Tender Offer that is within Counterparty’s control, or (III) an
Event of Default in which Counterparty is

18



--------------------------------------------------------------------------------



 



      the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement in each case that
resulted from an event or events outside Counterparty’s control) and shall give
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable; provided that if Counterparty does not validly
request Dealer to satisfy the Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s election to the contrary.

     
Share Termination Alternative:
  If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.
 
   
Share Termination Delivery Unit:
  One Share or, if a Merger Event has occurred and a corresponding adjustment to
the Transaction has been made, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, as determined by the Calculation Agent.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 (as modified

19



--------------------------------------------------------------------------------



 



     
 
  above) of the Equity Definitions and the provisions set forth opposite the
caption “Representation and Agreement” in Section 2 will be applicable as if
Physical Settlement were applicable.

  (l)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.     (m)   Registration. Counterparty hereby
agrees that if, in the good faith reasonable judgment of Dealer based on the
advice of counsel, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering of substantially
similar size; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of
substantially similar size, in form and substance satisfactory to Dealer (in
which case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.     (n)   Tax Disclosure. Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.     (o)   Right to Extend. Dealer may postpone or add, in whole
or in part, any Valid Day or Valid Days during the Settlement Averaging Period
or any other date of valuation, payment or delivery by Dealer, with respect to
some or all of the Options hereunder, if Dealer reasonably determines based on
the advice of counsel, in its discretion, that such action is reasonably
necessary or advisable to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.     (p)   Status of Claims in
Bankruptcy. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to Dealer rights against Counterparty with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any United States bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.

20



--------------------------------------------------------------------------------



 



  (q)   Securities Contract; Swap Agreement. The parties hereto intend for (i)
the Transaction to be a “securities contract” and a “swap agreement” as defined
in the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.    
(r)   Notice of Certain Other Events. Counterparty covenants and agrees that:

  (i)   promptly following the public announcement of the results of any
election by the holders of Shares with respect to the consideration due upon
consummation of any consolidation, merger and binding share exchange to which
Counterparty is a party, or any sale of all or substantially all of
Counterparty’s assets, in each case pursuant to which the Shares will be
converted into cash, securities or other property, Counterparty shall give
Dealer written notice of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such transaction or event
(the date of such notification, the “Consideration Notification Date”); provided
that in no event shall the Consideration Notification Date be later than the
date on which such transaction or event is consummated; and     (ii)   promptly
following any adjustment to the Convertible Notes in connection with any
Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

  (s)   Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).     (t)   Early Unwind. In the event
the sale of the “Option Securities” (as defined in the Purchase Agreement) is
not consummated with the Representatives for any reason, or Counterparty fails
to deliver to Dealer opinions of counsel as required pursuant to Section 9(a),
in each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or
such later date as agreed upon by the parties (the Premium Payment Date or such
later date, the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that, other
than in cases involving a breach of the Purchase Agreement by Dealer,
Counterparty shall purchase from Dealer on the Early Unwind Date all Shares
purchased by Dealer or one or more of its affiliates in connection with the
Transaction at the then prevailing market price. Each of Dealer and Counterparty
represents and acknowledges to the other that, subject to the proviso included
in this Section 9(r), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.     (u)   Payment by
Counterparty. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other

21



--------------------------------------------------------------------------------



 



      than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

[Remainder of Page Intentionally Blank]

22



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Wells Fargo
Securities, LLC, 201 South College Street, 6th Floor, Charlotte, NC 28288-0601,
Facsimile No.: (704) 383-8425, Telephone No.: (704) 715-8086, Attention: Equity
Derivatives.

                Very truly yours,
 
                Wells Fargo Bank, National Association         By Wells Fargo
Securities, LLC,
acting solely in its capacity as its Agent    
 
           
 
  By:   /s/ Cathleen Burke    
 
  Name:  
 
Cathleen Burke    
 
  Title:   Managing Director    
 
                Wells Fargo Securities, LLC
acting solely in its capacity as Agent of Wells Fargo Bank, National Association
   
 
           
 
  By:   /s/ Cathleen Burke    
 
  Name:  
 
Cathleen Burke    
 
  Title:   Managing Director    

          Accepted and confirmed as of the Trade Date:    
 
        Integra LifeSciences Holdings Corporation    
 
       
By:
  /s/ Nora Brennan    
 
        Authorized Signatory    
Name:
  Nora Brennan    

[WF Additional Bond Hedge Confirmation]

